Lumpkin, Justice.
The accused was convicted of murder, and sentenced to be executed. - He moved for a new trial on numerous grounds. We have not very closely scrutinized the special grounds of the motion, because, after a careful and anxious study of the evidence, we have reached the conclusion that there should be a new trial upon the substantial merits of the case. The evidence will appear in the reporter’s statement. It does not, in our opinion, make 'a case of murder. In no view of it could the killing amount to more-than voluntary manslaughter. Taking the evidence most strongly against the accused, the case was one of mutual combat, and falls within the class to which our leading case on this subject — Gann *346v. The State, 30 Ga. 67 — belongs. We therefore regard it as our solemn duty to give the accused another trial.

Judgment reversed.